Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/3/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 19-21,26,28,29 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over West (US 20120187430 A1) in view of Feichtinger (US 20110261536, DE 10 2008 024480 cited by Applicant, cited previously)

Regarding claim 19,  West teaches a power module (at least Fig.20 and 26) comprising: a carrier substrate (206 and 217, wherein 217 is shown more clearly in Fig.26) having a dielectric layer (230 woven glass fabric), a metallization layer 231 and a recess (space wherein the LED die 207 is located in Fig.20) ; an electrical functional element 207; and terminal connection pads configured to connect the power module to an external environment (see [0003]: wherein, The LED package typically includes 

West does not teach the electrical functional element comprises a thermal bridge, wherein the thermal bridge comprises a varistor configured to provide ESD protection for the electrical functional element, and wherein the thermal bridge has a greater thermal conductivity than the carrier substrate.
Feichtinger teaches the electrical functional element (1,2) comprises a thermal bridge, the thermal bridge comprises a varistor 2 ([0058]-[0059]) configured to provide ESD protection for the electrical functional element (see [0029], [0035] ,[0040],[0059] in Feichtinger; further the very definition of a varistor is for ESD protection: A varistor is a 2 terminal semiconductor device that protects the electrical and electronic devices from overvoltage transients , therefore it is an inherent property of a varistor to provide ESD).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add a varistor, as disclosed in Feichtinger in the device of West in order to protect the electrical functional device.

highly thermally conductive ceramic or a metal in [0038] and therefore even if considering the carrier substrate to contain a ceramic of highest thermal conductivity such as beryllium oxide with thermal conductivity of 330W/mk, then also the thermal conductivity of the varistor body with silver is higher than the thermal conductivity of the carrier substrate 12 with highest thermally conductive ceramic material such as beryllium oxide) 
and in turn West also uses the same material for the carrier substrate as Feichtinger, that is: ceramic ([0155] in West).
  Therefore from the teachings of Feichtinger, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the varistor and ceramic substrate, such that the thermal bridge has a greater thermal conductivity than the carrier substrate in the device of West in order to efficiently dissipate heat. 
Regarding claim 41, wherein all terminal connection pads are located at an underside of the substrate which is an underside of the power module, although West in view of Feichtinger does not explicitly teach this limitation in the embodiments of Fig.20 and 26, however West in view of Feichtinger teaches conductive lines that are formed upto the base of the substrate (379 in Fig.61), and therefore from the teachings of West, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to form all terminal connection pads are located at an underside of the 
Regarding claim 42, West in view of Feichtinger teaches the power module, wherein all terminal connection pads are located at an upper side of the power module (contact pads 215 in Fig.22A in West, [0003] in West).  
Regarding claim 37, West teaches a  power module (Fig.20 and 26) comprising: a carrier substrate (026 and 217 in Fig.20) having a dielectric layer (glass 230), a metallization layer (231) and a recess (wherein LED 207 is located in Fig.20); an electrical functional element 207; and terminal connection pads configured to connect the power module to an external environment (see [0003]: wherein, The LED package typically includes contact pads on the bottom for electrically connecting the LED package to an external circuit) , the terminal connection pads being different from the metallization layer, wherein the metallization layer comprises a first portion, which is an electrical conductor (231 in Fig.26), and a second portion (glass 230 in Fig.26), which is isolated from the electrical conductor, wherein the electrical functional element is interconnected with the terminal connection pads via the electrical conductor (see 231 connected to contact pad 215 in Fig.26), wherein the electrical functional element 207 is arranged in the recess.
West does not teach the electrical functional element comprises a thermal bridge, wherein the thermal bridge comprises a varistor configured to provide ESD protection for the electrical functional element, and wherein the thermal bridge has a greater thermal conductivity than the carrier substrate and the thermal bridge comprises 
Feichtinger teaches the electrical functional element (1,2) comprises a thermal bridge, the thermal bridge comprises a varistor 2 ([0058]-[0059]) configured to provide ESD protection for the electrical functional element (see [0029], [0035] ,[0040],[0059] in Feichtinger; further the very definition of a varistor is for ESD protection: A varistor is a 2 terminal semiconductor device that protects the electrical and electronic devices from overvoltage transients , therefore it is an inherent property of a varistor to provide ESD) , wherein the thermal bridge (2,3) comprises a multilayer structure with a plurality of dielectric layers and a plurality of metallization layers ([0051]), and wherein the multilayer structure comprises ZnO-Bi, ZnO-Pr, AIN ([0052]), Al203, or SiC ([0019]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add a varistor, as disclosed in Feichtinger in the device of West in order to protect the electrical functional device.
Further regarding the limitation of ,  “wherein the thermal bridge  has a greater thermal conductivity than the carrier substrate” for the carrier substrate 12 in Feichtinger since the varistor body 2 uses silver with thermal conductivity of 429W/mk and the carrier substrate 12 has a highly thermally conductive ceramic or a metal in [0038] and therefore even if considering the carrier substrate to contain a ceramic of highest thermal conductivity such as beryllium oxide with thermal conductivity of 330W/mk, then also the thermal conductivity of the varistor body with silver is higher than the thermal 
and in turn West also uses the same material for the carrier substrate as Feichtinger, that is: ceramic ([0155] in West).
  Therefore from the teachings of Feichtinger, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the varistor and ceramic substrate material, such that the thermal bridge has a greater thermal conductivity than the carrier substrate in the device of West in order to efficiently dissipate heat. 
 Regarding claim 38, West teaches a power module (Fig.2, 20 and 26) comprising: a carrier substrate (206 and 217) consisting of a plurality of dielectric layers (Glass 20 in Fig.26) and a plurality of metallization layers (231), the carrier substrate having a recess; an electrical functional element (die 207); and terminal connection pads configured to connect the power module to an external environment (see [0003]: wherein, The LED package typically includes contact pads on the bottom for electrically connecting the LED package to an external circuit) , the terminal connection pads being different from the metallization layer, wherein the metallization layers comprise electrical conductors, wherein the electrical conductors of the metallization layers are connected via vias (see the vertical openings and the wirings near 215 in Fig.20 and  in Fig.2) , wherein the electrical functional element is interconnected with the terminal connection pads via the electrical conductors (see 231 connected to contact pad 215 in Fig.26),  wherein the electrical functional element 207 is arranged in the recess.


Feichtinger teaches the electrical functional element (1,2) comprises a thermal bridge, the thermal bridge comprises a varistor 2 ([0058]-[0059]) configured to provide ESD protection for the electrical functional element (see [0029], [0035] ,[0040],[0059] in Feichtinger; further the very definition of a varistor is for ESD protection: A varistor is a 2 terminal semiconductor device that protects the electrical and electronic devices from overvoltage transients , therefore it is an inherent property of a varistor to provide ESD).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add a varistor, as disclosed in Feichtinger in the device of West in order to protect the electrical functional device.
Regarding claim 20, West in view of Feichtinger teaches a power module (at least Fig.5 in Feichtinger), wherein the thermal bridge is configured to remove heat (highly thermally conductive ceramic plate in [0058], [0055]), generated during operation, to an underside of the power module.

Regarding claim 21, West in view of Feichtinger teaches a power module (at least Fig.5 in Feichtinger), wherein the thermal bridge comprises a ceramic material ([0058], [0055]).
West in view of Feichtinger teaches a power module (at least Fig.5 in Feichtinger), wherein the electrical functional element is configured to emit light (LED die 207 in [0189] in West and [0050] in Feichtinger).


Regarding claim 28, West in view of Feichtinger teaches a power module (at least Fig.5 in Feichtinger), wherein an electrical connection (flexible wiring in Fig.5 connecting 14a, 14b and 1 and 7) between the electrical conductor (14a, 14b) and the electrical functional element (1) is compensated with respect to a thermal expansion (since the wiring is flexible and accommodates thermal expansion between 14a, 14b and 1 or 7).

Regarding claim 29, although West in view of Feichtinger teaches varistor wirings and contacts 4 ([0059] for varistor wirings and [0054]-[0055] for electrical contacts such as 4 and 7 in Feichtinger and Fig.61 and 62 of West) it  does not explicitly teach the electrically conducting structures on an underside of the electrical functional element and on an upper side of the recess comprise the same material, however it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use same materials for the metallic connecting elements in order to achieve balance in thermal expansion of the electrically connecting materials.

Regarding claim 39, West in view of Feichtinger teaches the electrical functional element is configured to emit light (LED die 207 in [0189] in West and [0050] in Feichtinger).

	Claims 27, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over West and Feichtinger in view of Wang (US 20120241810, cited by Applicant, cited previously)
	 Regarding claim 27, West in view of Feichtinger teaches the invention set forth in claim 19 above but is silent regarding the carrier substrate and/or the electrical functional element have/has vertical through-platings.
However, it is well known in the art to use through holes with conductors within them, in carrier substrates as disclosed in Wang (110 in Fig.1 and [0010]) in order to achieve electrical conduction/connection.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use through-hole platings within LED carriers, as disclosed in Wang, in the device of West in view of Feichtinger in order to achieve desired electrical conduction/connection.

Regarding claim 31, West in view of Feichtinger and Wang teaches a driver circuit arranged on or in the carrier substrate, or on or in the electrical functional element, wherein the driver circuit is configured to drive the electrical functional element (130 and [0010] and [0017],[0020] in Wang).

Regarding claim 35, West in view of Feichtinger and Wang teaches the power module, wherein the dielectric layer comprises a ceramic material or is composed of a .

 Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over West in view of Feichtinger in view of Ma (US 20160187530, cited previously)
	West in view of Feichtinger teaches the invention set forth in claim 19 above but is silent regarding a sensor arranged on or in the carrier substrate, or on or in the electrical functional element.
Ma teaches a sensor 7 arranged on or in the carrier substrate 5 ([0026]-[0029] and Fig.2A), (- -or on or in the functional element - -) in order to achieve light sensing and screen turn off action ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use sensors, as disclosed in Ma, on the carrier in the device of West in view of Feichtinger in order to achieve light sensing and screen turn off action.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Feichtinger and further in view of McGowan (US 20150338081, cited previously)
	 Regarding claim 33, West in view of Feichtinger teaches the invention set forth in claim 19 above but is silent regarding the power module comprises a plurality of electrical functional elements which are positioned in a regular arrangement in the recess.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use LED array within a recess, as disclosed in McGowan, in the device of West in view of Feichtinger in order to achieve high lumen output.

Regarding claim 34, West in view of Feichtinger and McGowan teaches a power module, wherein the power module is an LED matrix module.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over West in view of Feichtinger in view of Grotsch (US 20080151547, cited previously)
West in view of Feichtinger teaches the invention set forth in claim 19 above but is silent regarding a vehicle comprising: a lamp comprising the power module. 
Grotsch teaches semiconductor LEDs for vehicles ([0040] and Abstract) in order to achieve low power illumination.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use thin films LEDs in vehicular applications, as disclosed in Grotsch, in the device of West in view of Feichtinger in order to achieve low power illumination.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over West in view of Feichtinger and further in view of Lu (US 20160204090, cited previously)
	West in view of Feichtinger teaches the invention set forth in claim 19 above but is silent regarding a gap filled with a temperature buffer that has the same temperature expansion coefficient as the gap.
However, it is well known in the art to use temperature buffers, as disclosed in Lu wherein a gap filled with a temperature buffer 4500 (Fig.9 and 10) that has the same temperature expansion coefficient as the gap in order to achieve thermally balanced encapsulation ([0069]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use temperature buffers on two sides of LED chips, as disclosed in Lu, in the device of West in view of Feichtinger in order to achieve thermally balanced encapsulation.
 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over West in view of Feichtinger in view of Ma and Wang 
West in view of Feichtinger teaches the invention set forth in claim 19 above, but does not teach a sensor arranged on or in the carrier substrate, or on or in the electrical functional element.
Ma teaches a sensor 7 arranged on or in the carrier substrate 5 ([0026]-[0029] and Fig.2A), (- -or on or in the functional element - -) in order to achieve light sensing and screen turn off action ([0005]).

West in view of Feichtinger and Ma does not teach a driver circuit configured to drive the electrical functional element, wherein the driver circuit is arranged on or in the carrier substrate, or on or in the functional element.
However, it is well known in the art to use through holes with conductors within them, in carrier substrates as disclosed in Wang (110 in Fig.1 and [0010]) in order to achieve electrical conduction/connection.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use through-hole platings within LED carriers, as disclosed in Wang, in the device of West in view of Feichtinger and Ma in order to achieve desired electrical conduction/connection.

Response to Arguments
The arguments filed by the Applicant on 1/3/22 is acknowledged, however they moot in light of new grounds of rejection for the amended claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Fatima N Farokhrooz/
Examiner, Art Unit 2875